Case 1:19-cv-00461-LMB-TCB Document 479 Filed 07/23/21 Page 1 of 4 PageID# 16478




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


   NAVIENT SOLUTIONS, LLC,

                  Plaintiff,

                        v.                             Case No. 19-CV-461 (LMB/TCB)

   THE LAW OFFICES OF JEFFREY
   LOHMAN, et al.,

                  Defendants.



    PLAINTIFF NAVIENT SOLUTIONS, LLC’S CONSENT MOTION FOR LEAVE TO
           TAKE LIVE TRIAL TESTIMONY BY VIDEOCONFERENCING

         In accordance with Rule 43(a) of the Federal Rules of Civil Procedure and the Rule 16(B)

  Scheduling Order entered in this case (Dkt. 42), as amended (Dkt. 468), Plaintiff Navient

  Solutions, LLC (“NSL”), by counsel and with the consent and joinder of all parties, respectfully

  requests that counsel for NSL and counsel for the Defendants be granted leave to take live trial

  testimony by videoconferencing from certain non-party witnesses.

         In support of this motion, NSL states as follows:

         In April 2019, NSL filed its initial Complaint in this case alleging causes of action against

  The Law Offices of Jeffrey Lohman located in Corona, CA, Dkt. ¶ 12, and its employees Jeffrey

  Lohman, Jeremy Branch, Alyson Dykes and Ibrahim Muhtaseb—all of whom live and work in the

  Central District of California, id. ¶¶ 13–16. The Complaint also alleged claims against David Mize

  Law, PLLC, an Arizona professional limited liability company; its principal, David Mize, who




                                                   1
Case 1:19-cv-00461-LMB-TCB Document 479 Filed 07/23/21 Page 2 of 4 PageID# 16479




  lives and works in Phoenix, Arizona, id. ¶¶ 17–18; and Debt Counseling Defendants, including

  Mansur “Manny” Kashto and Robert J “RJ” Marshall, both of whom live and work in California.

         In response to NSL’s First Amended Complaint, Dkt. 4, Lohman, Branch, Dykes, and

  Muhtaseb requested that the claims against them be dismissed or, barring dismissal, transferred to

  the Central District of California. Dkt. 27. The Lohman Defendants argued that transfer was

  appropriate because “[t]he [m]ajority of [d]efendants [we]re [l]ocated in the Central District of

  California,” Dkt. 28 at 6, and “a substantial number of non-party witnesses [we]re also located in

  California, id. at 8. The Court denied the transfer, but acknowledged the Lohman Defendants’

  concern that they would not be able to bring their witnesses to the trial, Dkt. 67 at 8:13–9:2:

                 [W]e have two things that . . . resolve the problem. Number one is
                 this is one of the high-tech courtrooms in this district, so we can
                 even take live testimony by video if there are witnesses who actually
                 cannot be brought here physically. . . . [the Court] prefer[s] actually
                 live video because that way [the Court] can control the testimony a
                 bit. . . . [W]hen it’s done live, which it can be done, there’s no
                 technological impediment to [asserting control].

  Dkt. 67 at 9:11–24 (Brinkema, J.)

         In December 2019, David Mize Law, PLLC, and its principal David Mize settled the claims

  against them and were dismissed from the suit. Roughly eleven months later, Manny Kashto, and

  RJ Marshall settled the claims against them and were terminated from the action. All three

  individuals are now non-parties to this action who live and work in Arizona and California.

         In preparation for the trial scheduled to begin on August 9, 2021, Plaintiff’s counsel

  prepared a number of subpoenas, some of which were served on witnesses who reside, work, or

  transact business regularly within 100 miles of this Court; others of which were sent to the

  witness’s attorney, who agreed to accept it on behalf of the witness; and still others of which were

  sent by electronic mail and FedEx to witnesses who agreed to proffer testimony but raised concerns

  about traveling to Northern Virginia for trial.

                                                    2
Case 1:19-cv-00461-LMB-TCB Document 479 Filed 07/23/21 Page 3 of 4 PageID# 16480




         This court has discretion to grant the trial attorneys in this case permission to take live

  testimony by videoconferencing. See In re RFC and ResCap Liquidating Trust Action, 444 F.

  Supp. 3d 967, 970 (D. Minn. 2020) (“[T]he decision to require testimony by videoconference falls

  with the Court’s discretion.” (citing Thomas v. Anderson, 912 F.3d 971, 977 (7th Cir. 2018))). The

  Court may do so where, as here, the testimony sought is material to the proponent’s case, the

  putative witness’s personal circumstances make it impractical or virtually impossible for that

  person to travel to Northern Virginia for trial, and the putative witness is otherwise not subject to

  compulsory process. See, e.g., Scott Timber, Inc. v. United States, 93 Fed. Cl. 498, 499–501 (2010)

  (approving use of videoconferencing for trial in Washington, D.C., where witness was in Oregon);

  cf. United States v. Drogul, 1 F.3d 1546, 1552 (11th Cir. 1993) (“The principal consideration

  guiding whether the absence of a particular witness’s testimony would produce a particular

  injustice is the materiality of that testimony to the case.”). Indeed, Rule 43(a) provides that trial

  testimony is to be taken in open court unless a federal statute or federal rule provides otherwise.

  Fed. R. Civ. P. 43(a). But “[f]or good cause shown in compelling circumstances and with

  appropriate safeguards, the court may permit testimony in open court by contemporaneous

  transmission from a different location.” Id.

         Here, good cause exists to allow testimony by videoconferencing. First, the testimony to

  be proffered by Mize, Kashto and Marshall is material to NSL’s case; neither Mize, Kashto, nor

  Marshall live within 100 miles of the Eastern District of Virginia. Mize, in particular, has expressed

  reservations about travelling due to the ongoing Covid-19 symptoms his wife is suffering. See

  Declaration of David Mize ¶¶ 4–5 (attached as Exhibit A). Moreover, Kashto and Marshall

  informed the undersigned that they lost their previous jobs during the pandemic and have only

  recently started their new jobs, making travel to this District for trial particularly burdensome.



                                                    3
Case 1:19-cv-00461-LMB-TCB Document 479 Filed 07/23/21 Page 4 of 4 PageID# 16481




  Each of these witnesses is a former defendant and NSL submits that eliciting their testimony live,

  rather than by de bene esse depositions, will be particularly helpful for the jury and court.

         On Wednesday, July 21, 2021, Counsel for NSL conferred with counsel for the Defendants

  and understands that they consent to the requested relief. Accordingly, NSL request that the Court

  give the trial attorneys in this case leave to take live testimony by videoconference in accordance

  with Fed. R. Civ. P. 43 and this Court’s instructions.


  Dated: July 23, 2021
                                                        Respectfully submitted,

                                                        /s/ Jeffrey R. Hamlin
                                                        Jeffrey R. Hamlin (Va. Bar No. 46932)
                                                        jhamlin@ifrahlaw.com
                                                        George R. Calhoun V (pro hac vice)
                                                        george@ifrahlaw.com
                                                        IFRAH PLLC
                                                        1717 Pennsylvania Ave. NW
                                                        Suite 650
                                                        Washington, DC 20006-2004
                                                        (202) 524-4140 – Tel.
                                                        (202) 524-4141 – Fax

                                                        Counsel for Plaintiff Navient Solutions, LLC




                                                    4
